Appeal by plaintiff from an order denying her motion for leave to amend her notice of claim by inserting therein a verification, as required by statute. Order affirmed, with $10 costs and disbursements. Assuming, without deciding, that chapter 694 of the Laws of 1945 (General Municipal Law, § 50-e) is applicable to section 157 of the Public Housing Law, it is of no aid to the plaintiff herein. By its express terms it may not be invoked where the claim is “barred by applicable statutory or case law in force prior to September first, nineteen hundred forty-five e fc (L. 1945, ch. 694, § 14.) Here plaintiff’s claim was barred on May 29, 1944. (Public Housing Law, § 157, subd. 2; Rockwell v. City of Syracuse, 282 N. Y. 17.) The right of plaintiff to maintain an action terminated on that date, which is prior to the date when the statute which plaintiff seeks to invoke took effect. (Roaell V. City of New York, 271 App. Div. 832.) Hagarty, Acting P. J., Carswell, Adel and Nolan, JJ., concur. [188 Misc. 877.]